UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-4393


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

ABEL CARLOS ANGELES-MORALES,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:18-cr-00255-FL-1)


Submitted: February 28, 2020                                      Decided: March 5, 2020


Before GREGORY, Chief Judge, NIEMEYER, Circuit Judge, and SHEDD, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


G. Alan Dubois, Federal Public Defender, Stephen C. Gordon, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North Carolina,
for Appellant. Robert J. Higdon, Jr., United States Attorney, Jennifer P. May-Parker,
Assistant United States Attorney, Kristine L. Fritz, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Abel Carlos Angeles-Morales pleaded guilty to illegally reentering the United States

after having previously been deported, in violation of 8 U.S.C. § 1326(a) (2018). The

district court sentenced Angeles-Morales to 21 months of imprisonment and he now

appeals. On appeal, Angeles-Morales argues that his sentence is procedurally unreasonable

because the district court failed to address his arguments in support of a downward

variance.

       We review criminal sentences for reasonableness “under a deferential abuse-of-

discretion standard.”    United States v. Lynn, 912 F.3d 212, 216 (4th Cir.) (internal

quotation marks omitted), cert. denied, 140 S. Ct. 86 (2019). “In determining procedural

reasonableness, we consider, among other things, whether the court . . . sufficiently

explained the selected sentence.” Id. “The sentencing judge should set forth enough to

satisfy the appellate court that he has considered the parties’ arguments and has a reasoned

basis for exercising his own legal decisionmaking authority.” Rita v. United States, 551

U.S. 338, 356 (2007). Accordingly, the sentencing court must “address or consider all non-

frivolous reasons presented for imposing a different sentence and explain why he has

rejected those arguments.” United States v. Ross, 912 F.3d 740, 744 (4th Cir.), cert. denied,

140 S. Ct. 206 (2019).

       We have reviewed the record and conclude that the district court sufficiently

considered Angeles-Morales’ arguments for a downward variance and adequately

explained its reasons for rejecting them. Accordingly, we affirm the judgment of the

district court. We dispense with oral argument because the facts and legal contentions are

                                             2
adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                          AFFIRMED




                                          3